PER CURIAM.
Appellant Anthony Cousino appeals the summary denial of his motion for post-conviction relief in which he challenged his nolo contendere pleas to resisting with violence and battery on a law enforcement officer as involuntary and the product of ineffective assistance of counsel. He made this challenge only after he entered his nolo pleas, was sentenced to probationary terms, and subsequently violated that probation. We first find that he is entitled to make his post-conviction challenges. Thomas v. State, 745 So.2d 468 (Fla. 4th DCA 1999).
Second, we find his claims of ineffective assistance of trial counsel resulting in his entry of the pleas, and of involuntary or coerced pleas, to be legally and factually sufficient. See generally Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Hill v. Lockhart, 474 U.S. 52, 58, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985); Mason v. State, 742 So.2d 370 (Fla. 1st DCA 1999); Kelly v. State, 712 So.2d 780 (Fla. 2d DCA 1998); Worden v. State, 688 So.2d 958 (Fla. 4th DCA 1997).
We reverse and remand for attachment of portions of the record which conclusively refute these claims, or for an evidentia-ry hearing thereon. '
STONE, POLEN and TAYLOR, JJ., concur.